Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 11/13/2019.
Claims 1-26 have been cancelled. Claims 27-41 have been added. Claims 27-41 are currently pending and have been examined in this application.
Examiner acknowledges Spec amendment dated 11/13/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-31 and 33-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 7-9, 27-30 of U.S. Patent No. 10,484,277. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims of the Instant Application reads:
27. 	A system to correct data source error, comprising: means for resolving to: 
identify a first hostname label based on a reverse resolve of an Internet protocol (IP) address corresponding to a household; 
parse the first hostname label to identify a service provider name; invoke a trace route of the IP address corresponding to the household, the trace route originating from two or more originating IP addresses to identify second and third hostname labels with corresponding router last hops, the two or more originating IP addresses different from each other and targeting the same IP address corresponding to the household; and 
then the second and third hostname labels include a matching location indicator, confirm the service provider name is valid; and 
means for calculating to, when the first hostname label service provider name matches a service provider name in self reported data, correct an error metric of a data source storing the self reported data by adjusting a weight value associated with the self reported data.  

28. 	The system as defined in claim 27, wherein the matching location indicator includes at least one of a city name or a state name.  

29. 	The system as defined in claim 27, wherein the calculating means is to increase the weight value in response to identifying a match between (a) the first hostname label service provider name from the reverse resolve and (b) the service provider name in the self reported data.  

30. 	The system as defined in claim 27, wherein the calculating means is to decrease the weight value in response to identifying a dissimilarity between (a) the first hostname label service provider name from the reverse resolve and (b) the service provider name in the self reported data.  

31. 	The system as defined in claim 27, wherein the calculating means is to calculate a service provider flow share based on the adjusted weight value and a service penetration value from a managed data source.

33. 	The system as defined in claim 27, wherein the second and third hostname labels include two or more matching location indicators.  

34. 	The system as defined in claim 27, further including means for managing to determine whether the IP address from the household is active or inactive based on a ping operation.  

35. 	The system as defined in claim 34, wherein the managing means is to: transmit an echo request packet to the IP address and in response to receiving a reply message from the IP address, determine that the IP address is active.  

36. 	The system as defined in claim 35, further including means for port scanning to, when the echo request packet is blocked, scan one or more ports of a machine associated with the IP address to determine the IP address is active.


Claims of the referenced patent read:

1.	A method to correct data source error, comprising:
	identifying, by executing an instruction with [[the]] a processor, a first hostname label based on a reverse resolve of an Internet protocol (IP) address corresponding to a household;
	parsing the first hostname label to identify a service provider name;
	invoking a trace route of the IP address corresponding to the household, the trace route originating from two or more originating IP addresses to identify second and third hostname labels associated with corresponding router last hops, the two or more originating IP addresses different from each other and targeting the same IP address corresponding to the household;
	when the second and third hostname labels include a matching location indicator, confirming the service provider name is valid; and
	when the first hostname label service provider name matches a service provider name in self reported data, correcting, by executing an instruction with the processor, an error metric of a data source storing the self reported data by adjusting a weight value associated with the self reported data. 

4.	A method as defined in claim 1, wherein the matching location indicator includes at least one of a city name or a state name.
7. 	A method as defined in claim 1, wherein adjusting the weight value further includes increasing the weight value in response to identifying a match between the first hostname label service provider name from the reverse resolve and the service provider name in the self reported data.  

8. 	A method as defined in claim 1, wherein adjusting the weight value further includes decreasing the weight value in response to identifying a dissimilarity between the first hostname label service provider name from the reverse resolve and the service provider name in the self reported data.  

9. 	 A method as defined in claim 1, further including calculating a service provider flow share based on the adjusted weight value and a service penetration value from a managed data source.

27. 	A method as defined in claim 1, wherein the second and third hostname labels include two or more matching location indicators.  

28. 	A method as defined in claim 1, further including determining whether the IP address from the household is active or inactive.  

29. 	A method as defined in claim 28, wherein determining that the IP address is active includes: transmitting an echo request packet to the IP address; and in response to receiving a reply message from the IP address, determining that the IP address is active.  

30.	 A method as defined in claim 29, wherein when the IP address blocks the echo request packet, determining the IP address is active by scanning one or more ports of a machine associated with the IP address.

	The instant application does not disclose A method to correct data source error, comprising: 	identifying, by executing an instruction with a processor, a first hostname label based on a reverse resolve of an Internet protocol (IP) address corresponding to a household. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a system to perform the method of the claimed invention. Additionally, it would have been obvious to combine a processor with the system claim to execute the claimed invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Note: This is Examiner’s interpretation based on the Specification.

Claims 27 and 37-39:
means for resolving 
Claims 27, 29, 30, 31 and 40:
means for calculating 
Claim 34 and 35:
means for managing
Claim 36:
means for port scanning
Claim 41:
means for updating
The supporting structure is found in Figure 2, ¶0024-¶0029, the market share evaluator contains various modules. See also ¶0035, implementing market share evaluator on a processor and Figure 14, ¶0072-¶0076, where a processor platform is disclosed as implementing the elements of the system.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31, 32, 40 and 41 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 31 recites, “…the calculating means is to calculate a service provider flow share based on the adjusted weight value…” It is unclear as to whether the identified ‘data source weight calculator’ is the module that performs this operation. Based on the Specification the data source weight calculator is used to adjust weight values (see ¶0014 and ¶0033) and not to calculate a service provider flow.  Claim 32 is rejected based on dependency on Claim 31. For purposes of examination, Examiner interprets this the calculating means as the ‘test manager’ (see ¶0014).
Claim 40 recites, “… wherein the calculating means is to select the IP address corresponding to the household from a market information database.” Examiner interprets the calculating means as the ‘data source weight calculator’. It is unclear as to whether the identified ‘data source weight calculator’ is the module that performs this operation. Based on the Specification the data source weight calculator is used to adjust weight values (see ¶0014 and ¶0033) and not to select the IP address corresponding to the household.  For purposes of examination, Examiner interprets this the calculating means as the ‘IP address aggregator’ (see ¶0025). Claim 41 is rejected based on dependency on Claim 40.

Conclusion
	The prior art made of record and not relied upon is considered relevant but not applied: 
Montgomery et al. (US 8959188) discloses reverse DNS lookup to find one or more hostnames associated with that IP address and those hostnames are associated with a service provider.
Anderson et al. (US2003/0074471) discloses identifying a plurality of geographic locations potentially associated with a network address by collecting traceroute information.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683